         Case 2:20-cv-02078-JAR-JPO Document 1 Filed 02/24/20 Page 1 of 3




6s99.s



                       IN THE TJIIITED STATES DISTRICT COURT
                            F'OR THE DISTRICT OF'KANSAS

S.G., individually and as guardian                     )
of H.C.n                                               )
                                                       )
                              Plaintiffs,              )
                                                       )      Case No.
         v                                             )      (Removal from the District Court
                                                       )      Johnson County, 10th District,
SHAWNEE MISSION UNIF'IED                               )      Kansas, Case No. 20CV00513)
SCHOOL DISTRICT NO. 512, et aI.,                       )
                                                       )
                             Defendants                )


                                   NOTICE OF REMOVAL

         COME NOW Defendants Shawnee Mission Unified School District No. 512, Johnson

County, Kansas, Heather Ousley and Teddi Pendland (hereinafter "Defendants") pursuant to 28

U.S.C. $ 1441 and D.Kan.R. 81.1, and hereby give notice of removal of this action pending in the

District Court of Johnson County, Kansas, to the United States District Court for the District of

Kansas. In support of the removal, Defendants state:

         l.    On January 28,2020, S.G., individually and as guardian of H.C. commenced a civil

action in the District Court of Johnson County, Kansas, bearing Case No. 20-CV-00513, against

Defendants Shawnee Mission Unified School District No. 512, Johnson County, Kansas, Heather

Ousley, Teddi Pendland and Crystal Smith. Within their Petition, Plaintiffs state federal claims

pursuantto42U.S.C. $ 1983, etseq. forallegeddenialof libertyinterestunderthedueprocess

clause of the 14th Amendment. Petition, Counts   I & II, pp. 8-11.

         2.    Plaintiffs' Petition along with a summons were alleged to have been served on

Defendants Shawnee Mission Unified School District No. 512, Johnson County, Kansas and


                                                 1
             Case 2:20-cv-02078-JAR-JPO Document 1 Filed 02/24/20 Page 2 of 3




    Ousley on or about February 3,2020 and Defendant Teddi Pendland on or about February 10,

    2020.1

              3.      Pursuant to Rule 6(a) of the Federal Rules          of Civil Procedure and 28 U.S.C. $

    1446(b), this Notice of Removal is filed within thirty (30) days after receipt of the initial pleading

 on which the aforesaid action is based.

              4.      The above-referenced action is a civil action over which this court has jurisdiction

 pursuant to 28 U.S.C.           $ 1331, and is an action which may be removed to this court by                  the

 Defendantspursuantto23U.S.C. $1441 andthatthisisacivilactioninvolvingafederalquestion.

             5.       Plaintiffs' Petition filed in the state court action is attached hereto and incorporated

 herewith.

             WHEREFORE Defendants Shawnee Mission Unified School District No. 512, Heather

Ousley and Teddi Pendland respectfully request that the above titled action be removed from the

District Court of Johnson County, Kansas to the United States District for the District of Kansas,

and that this Court assume full jurisdiction over the cause herein provided by law.




                                   DESIGNATION OF PLACE OF TRIAL

             Defendants Shawnee Mission Unified School District No. 512, Heather Ousley and Teddi

Pendland, in accordance with D.Kan.R. 40.2hereby designate Kansas City, Kansas as the place

for trial.




I            By filing this notice, Defendants do not waive service or sufficiency of process or consent to personal
jurisdiction.




                                                           2
       Case 2:20-cv-02078-JAR-JPO Document 1 Filed 02/24/20 Page 3 of 3




                                       Respectfully submitted,

                                       McANANY, VAN CLEAVE & PHILLPS, P.A.
                                       10 E. Cambridge Circle Drive, 300
                                       Kansas City, Kansas 66103
                                       Telephone: (913)371-3838
                                       Facsimile:    (913) 371-4722
                                       E-mail g goheen@,mvplaw, com
                                              :




                                       By : /s/ Gresorv P. Goheen
                                               Gregory P. Goheen              #r629t

                                       Attorneys for Defendants Shawnee Mission Unified School
                                       District No. 512, Heather Ousley and Teddi Pendland


                                  CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certiff that I electronically filed the foregoing with the Clerk
of the Court using the CIWECF system, and a true and correct copy of the above and foregoing
was sent to the below listed individuals on this the24th day of February, 2020, by U.S. Mail,
postage pre-paid.

Daniel R. Zmijewski
Christopher Dove
DRZLaw,LLC
8700 State Line Road, Suite 305
Leawood, KS 66206

Attorneys for Plaintiffs




                                                      /s/ Gresorv P Gn




                                                  J
